 



Exhibit 10.1
Fox, et al. v. First BanCorp, et al.
United States District Court for the District of Puerto Rico,
Civil Action No. 05-cv-2148-(JG)
MEMORANDUM OF UNDERSTANDING
     This Memorandum of Understanding (“MOU”) confirms that a settlement (the
“Settlement”) has been agreed to in principle between defendants First BanCorp,
Angel Alvarez-Perez, Annie Astor-Carbonell, Laura Villarino-Tur and UBS
Financial Services, Inc. of Puerto Rico and Lead Plaintiffs on behalf of
themselves and members of the Class (“Plaintiffs”) in the above-referenced
consolidated action (the “Action”).
     1. First BanCorp shall pay or cause to be paid $74.25 million (the
“Settlement Fund”) into an interest-bearing escrow account controlled by Lerach
Coughlin Stoia Geller Rudman & Robbins LLP and Zwerling, Schachter & Zwerling,
LLP at a financial institution designated by Plaintiffs, subject to Court
oversight, as follows: (1) within 15 calendar days following preliminary
approval of the Settlement by the District Court, Defendants shall pay or cause
to be paid $61 million; and (2) the remaining $13.25 million shall be paid at
the earlier of (a) December 31, 2007; or (b) within either (i) 14 calendar days
of Bank of Nova Scotia purchasing approximately $94.5 million of First BanCorp
common stock (subject to any required regulatory approvals allowing First
BanCorp to pay the $13.25 million at that time, which approvals First BanCorp
shall seek immediately upon execution of this MOU) or (ii) within 14 calendar
days of First BanCorp receiving a capital investment by a third party greater
than $25 million (subject to any required regulatory approvals allowing First
BanCorp to pay the $13.25 million at that time which approvals First BanCorp
shall use best efforts to obtain). In the event that First Bancorp fails to
obtain regulatory approvals, if required, allowing it to pay all or part of the
$13.25 million within 14 calendar days of the purchase of common stock by Bank
of Nova

 



--------------------------------------------------------------------------------



 



Scotia or First BanCorp receiving a capital investment by a third party greater
than $25 million, simple interest shall accrue at 9% per annum on the
$13.25 million from the end of the 14 calendar day period referenced in this
paragraph until such time as any unpaid amount is paid into the escrow account.
If the Settlement Fund or any portion thereof is not timely paid as set forth
herein, any unpaid amount shall bear simple interest at 9% per annum from the
date such amount should have been paid until paid into the escrow account.
     2. For the purposes of the Settlement, the parties shall stipulate to
certify a Settlement Class, defined as all persons who purchased or otherwise
acquired the common or preferred stock of First BanCorp during the time period
from April 16, 2001 through December 13, 2005 (the “Settlement Class Period”).
Excluded from the Settlement Class are Defendants and their related parties.
This Settlement applies to all claims arising under §§11, 12(a)(2) and 15 of the
Securities Act of 1933 and §§10(b) and 20(a) of the Securities Exchange Act of
1934, and Rule 10b-5 promulgated thereunder during the Settlement Class Period.
     3. Within a reasonable time after the execution of this MOU, the parties
shall advise the Court of this MOU and shall seek a stay of all pending motions
and schedules pending effectuation of the Settlement.
     4. Following execution of this MOU, the parties and their counsel shall use
their best efforts to finalize and execute a Stipulation of Settlement
(“Stipulation”) and such other documentation as may be required or appropriate
in order to obtain approval by the Court of the Settlement of this Action upon
the terms set forth in this MOU. Promptly upon execution of the Stipulation, the
parties shall apply to the Court for preliminary approval of the Settlement and
for the scheduling of a hearing for consideration of final approval of the
Settlement and Plaintiffs’ counsel’s application for an award of attorneys’ fees
and expenses. The parties shall use their best efforts to apply for preliminary
approval no later than April 16, 2007.

2



--------------------------------------------------------------------------------



 



     5. The Stipulation shall provide for the dismissal of the Action with
prejudice upon final approval of the Settlement and shall contain a release of
claims, typical for this type of action, arising out of, relating to, or in
connection with the purchase or acquisition of common or preferred stock of
First BanCorp during the Settlement Class Period and the acts, facts, statements
or omissions that have been or could have been asserted by the Lead Plaintiffs
in the Action against the Defendants. Defendants shall release Lead Plaintiffs,
the members of the Settlement Class and their counsel from any claims relating
to the institution, prosecution or settlement of this Action.
     6. The Stipulation shall also provide, among other terms, that:
     (a) the parties shall seek from the Court an order of preliminary approval
of the Stipulation and Settlement and directing that notice of pendency and
settlement be provided to the Settlement Class. Subject to Court approval, the
Class notice will provide for a 40-day opt-out period;
     (b) Plaintiffs may designate the settlement claims administrator subject to
Court approval. First BanCorp shall provide or cause to be provided to the
settlement claims administrator its shareholder lists as appropriate for
providing notice to the Settlement Class;
     (c) the consideration described in paragraph 1 above shall be timely
provided in full;
     (d) Defendants have denied and continue to deny that they have committed
any act or omission giving rise to any liability and/or violation of law;
     (e) neither the Settlement nor any of its terms shall constitute an
admission or finding of wrongful conduct, acts or omissions;
     (f) Lead Plaintiffs, defendants and their counsel shall not make any
application for sanctions pursuant to Rule 11 of the Federal Rules of Civil
Procedure (“Fed. R.

3



--------------------------------------------------------------------------------



 



Civ. P.”) or any other court rule or statute, with respect to any claims or
defenses in this Action. The final judgment will contain a finding that, during
the course of the Action, all parties and their counsel complied with Fed. R.
Civ. P. 11, and the Action is being settled voluntarily by the defendants after
consultation with competent legal counsel. The defendants may issue a press
release announcing the Settlement, but may not contradict this language.
     (g) the allocation of the Settlement Fund among the members of the
Settlement Class shall be subject to a plan of allocation to be proposed by Lead
Plaintiffs and approved by the Court. Defendants will take no position with
respect to such proposed plan of allocation or such plan as may be approved by
the Court; such plan of allocation is a matter separate and apart from the
proposed Settlement between the parties and any decision by the Court concerning
the plan of allocation shall not affect the validity or finality of the
Settlement;
     (h) Defendants take no position with respect to any questions concerning
Plaintiffs’ counsels’ request or award of attorneys’ fees and reimbursement of
expenses from the Settlement Fund. Such matters are not the subject of any
agreement between the parties other than what is set forth herein;
     (i) If so ordered by the court upon preliminary approval, plaintiffs’
counsel shall be entitled to provisional reimbursement of 75% of their
out-of-pocket expenses, subject to plaintiffs’ counsel’s several obligation to
make appropriate refunds or repayments to the settlement fund plus interest at
the same rate as earned on the settlement fund if, and when, as a result of any
order, the final fee or expense award is lower than that amount; and
     (j) Plaintiffs’ counsel may at any time apply for and receive an award of
attorneys’ fees and reimbursement of expenses from the Settlement Fund in such
amounts as the Court approves and that any amount included in such award shall
be paid to Plaintiffs’ counsel immediately upon the Court’s approval of the
Settlement and award, subject to each Lead

4



--------------------------------------------------------------------------------



 



Plaintiffs’ counsels’ obligation to pay back any such amount if, or to the
extent that, the award order is amended or does not become final. This provision
shall apply notwithstanding timely objections thereto, the potential for appeal
therefrom, or collateral attack thereof.
     7. In addition to the Stipulation, the parties will enter into a separate
letter agreement allowing Defendants to terminate the Settlement in the event
that Settlement Class members purchasing or acquiring an agreed upon number of
First BanCorp common or preferred shares traded during the Settlement
Class Period opt-out of the Settlement. This Supplemental Agreement shall not be
filed with the Court unless and until a dispute arises among the parties
concerning its interpretation or application.
     8. Plaintiffs’ counsel shall administer the Settlement Fund. All reasonable
costs and expenses of class notice and administration of the Settlement shall be
paid from the Settlement Fund when incurred. Until such time as the settlement
becomes final, First BanCorp shall have reasonable access to the books and
records concerning the administration of the Settlement Fund. The Settlement
Fund, less any amounts incurred for notice, administration and/or taxes, shall
revert to the entities or persons making the deposits if the Settlement does not
become effective.
     9. The consummation of the settlement is subject to the completion by Lead
Plaintiffs and their counsel of appropriate confirmatory discovery in the Action
sufficient to satisfy Lead Plaintiffs’ and their counsel that the proposed
Settlement is fair and reasonable, and counsel for the parties will use good
faith efforts to agree upon the scope of such discovery.
     10. If the Settlement outlined in this MOU is not approved by the Court or
is terminated:

     (a) the Settlement shall be without prejudice, and none of its terms shall
be effective or enforceable, except to the extent that costs of notice and
administration, taxes and tax related expenses have been incurred or expended as
set forth in Paragraph 8 herein;

5



--------------------------------------------------------------------------------



 



     (b) the parties shall revert to their litigation positions immediately
prior to the execution of this MOU; and
     (c) the fact and terms of this Settlement and the negotiations thereof
shall not be admissible in any trial of this Action.
     11. This MOU may be executed in counterparts, including by signature
transmitted by facsimile. Each counterpart when so executed shall be deemed to
be an original, and all such counterparts together shall constitute the same
instrument. The undersigned signatories represent that they have authority from
their clients to execute this MOU. The terms of this MOU and Settlement shall
inure to and be binding upon the parties and their successors in interest.
     IT IS HEREBY AGREED by the undersigned.

     
DATED: March 5, 2007
  LERACH COUGHLIN STOIA GELLER
 
       RUDMAN & ROBBINS LLP
 
  SAMUEL H. RUDMAN
 
  ROBERT M. ROTHMAN
 
   
 
  /s/ Samuel H. Rudman
 
   
 
  SAMUEL H. RUDMAN
 
   
 
  58 South Service Road, Suite 200
Melville, NY 11747
Telephone: 631/367-7100
631/367-1173 (fax)
 
   
 
  ZWERLING, SCHACHTER &
 
       ZWERLING, LLP
 
  JEFFREY C. ZWERLING
 
   
 
  /s/ Jeffrey C. Zwerling
 
   
 
  JEFFREY C. ZWERLING
 
   
 
  41 Madison Avenue
 
  New York, NY 10010
 
  Telephone: 212/223-3900
 
  212/371-5969 (fax)

6



--------------------------------------------------------------------------------



 



     
 
  Counsel for Plaintiffs
 
   
 
  WEIL, GOTSHAL & MANGES LLP
 
  JOSEPH S. ALLERHAND
 
   
 
  /s/ Joseph S. Allerhand
 
   
 
  JOSEPH S. ALLERHAND
 
   
 
  767 Fifth Avenue
 
  New York, NY 10153-0119
 
  Telephone: 212/310-8000
 
  212/310-8007 (fax)
 
   
 
  Attorneys for Defendant First BanCorp

7